PROPERTY OPTION AGREEMENT AMENDMENT THIS AGREEMENT is dated for reference the 20thday of August, 2008. AMONG: Carman Wilcox, of Box 54 Stalwart, Saskatchewan, S0G 4R0; (the "Optionor") OF THE FIRST PART AND: Legend Mining, Inc, a company duly incorporated under the laws of the State of Nevada and having offices at Suite 403, 2-46 DeZhenann Road, Yuesui District, Guangzhou, Guangdong Province, China; (the "Optionee") OF THE SECOND PART WHEREAS: A.The Optionor granted an option to the Optionee, pursuant to the terms of a property option agreement dated January 28, 2008 between the parties hereto (the “Agreement”), to purchase a 100% registered and beneficial interest in the mineral claims identified in the first paragraph ofthe Agreement as the "Property"; B.The Optionee requires, and the Optionor has agreed, to extend the time to make certain payments as set forth and required in the Agreement; IN CONSIDERATION OF the mutual promises set forth below, the Optionor and the Optionee agree as follows: 1.
